—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was found guilty of violating the prison disciplinary rules prohibiting escape and leaving an assigned area without authorization. Initially, the record reveals that petitioner pleaded guilty to the charge of leaving an assigned area without authorization and, therefore, is precluded from asserting that the determination as to such charge is not supported by substantial evidence (see, Matter of Grof v Goord, 278 AD2d 650). Contrary to petitioner’s contention, the misbehavior report, together with the testimony offered at the hearing, constitute substantial evidence of petitioner’s guilt with respect to the escape charge (see, Matter of Rosario v *850Goord, 265 AD2d 714, appeal dismissed 95 NY2d 822). Petitioner’s assertion that he cannot be found guilty of such charge because he absconded from his work site and not the correctional facility is rejected. The relevant rule provides that “[ijnmates shall not escape, attempt to escape, conspire to, or be an accessory to an escape from any correctional facility or correctional custody” (7 NYCRR 270.2 [B] [9] [i] [emphasis supplied]). Petitioner’s remaining contentions, to the extent preserved, have been examined and found to be without merit.
Crew III, J. P., Peters, Carpinello, Mugglin and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.